                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE

     UNITED STATES OF AMERICA                                 )
                                                              )
     vs.                                                      )     CASE NO. 3:19-CR-64
                                                              )             3:20-CR-14
     LUCKY J. CLARK                                           )


                                                        ORDER

            On July 1, 2020, the Honorable H. Bruce Guyton, United States Magistrate Judge,

 filed a Report and Recommendation [Doc. 76], 1 in which he recommended that defendant’s

 motion for release from custody on conditions of release pending sentencing be granted.

            Both the defendant and the government filed notices of no objections to the Report

 and Recommendation. The undersigned has reviewed the record and is in complete

 agreement with the Magistrate Judge’s recommendation.                                          The Report and

 Recommendation is hereby ACCEPTED IN WHOLE whereby defendant’s motion for

 release from custody on conditions of release pending sentencing [Doc. 68, 69] is

 GRANTED.

            The Magistrate Judge will schedule a hearing to address the conditions of

 defendant’s release pending sentencing.

            Enter:

                                                 ____________________________________________
                                                 CHIEF UNITED STATES DISTRICT JUDGE




 1
     Unless otherwise indicated, citations to the record refer to the docket entries in Case No. 3:19-CR-64.



Case 3:20-cr-00014-PLR-HBG Document 16 Filed 07/13/20 Page 1 of 1 PageID #: 34
